DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 10 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim must refer back in the alternative only .  See MPEP § 608.01(n).  Accordingly, the claims 5 and 10 have not been further treated on the merits, however, the Examiner notes the claims appear to have similar issues with the preambles as described below regarding the additional dependent claims.  
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01 (see [0036], [0013] of the disclosure).
Additionally, at [0089] of the instant specification, reference numeral (47) has the cross configuration.
The abstract is objected to as there is a typographical error using the term “DIAL” instead of “DAILD”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  In claim 1, the term “is implanted” in line 16 and “fixated contact with the gum” in line 23, improperly attempt to recite portions of the human body.  In order to overcome the rejection the terms should be amended to read “adapted to be implant” and “adapted to be fixed with the gum” or the like.  Correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in line 3, the term “smooth gum contact surface” is indefinite as it is unclear what structure specifically would or would not be considered smooth.  For example, what one user may consider smooth may not be the same as another user.  Still further, it is unclear if the term intends to recite that the connection is seamless, has a specific roughness measure, is polished, or some other unknown measure of roughness. In line 5, the term “conduit liquid streaming system” is indefinite as a grammatical error appears to have occurred and since as best understood by the Examiner, based on the original disclosure, the conduits are used to stream liquid or gas.  In line 7, the term “dental implant structure” is indefinite, as it is unclear if it refers back to the previously recited “implants” or corresponds to another structure.  Still further, it is unclear whether the implant is part of the claimed system and positively recited as a part thereof, in view of the above recitation.  In line 12, the term “various structural configurations” is indefinite, as it is unclear what specifically the term encompasses.  In line 16, the term “of the wearer of said denture plate wearer” is indefinite as it is unclear what the term attempts to state.  In line 23, it is unclear how gaps can be present if the plate is in contact with the gum.  Clarification is required.  In line 32, the term “inserting into hollow tube” is indefinite as it appears a grammatical error has occurred; however it is unclear what the term should read.  In line 31, the term “connects tightly with” is indefinite as it is unclear what structure specifically would or would not be considered a tight fit.  For example, what one user may consider tight may not be the same as another user.  Still further, it is unclear if the term intends to recite that the connection is water tight, gas tight, provided within a specific manufacturing tolerance, or some other unknown measure of connection strength. In line 36, the term “the rim” lacks antecedent basis in the claim and it is unclear what the term refers to.  Corrections are required. 
Regarding claim 2, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Additionally, the term “embedment forms a smooth alignment” is indefinite as it is unclear what specifically would or would not correspond to a smooth alignment, as explained above.  Correction is required.  
Regarding claim 3, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Additionally, the term “having a tumble configuration” is indefinite as it is unclear what a “tumble configuration” corresponds to (the Examiner notes that based on the parent application the term should recite “funnel”).  Correction is required. 
Regarding claim 4, the term “perturbing tube” is indefinite as it is unclear what the term encompasses.  Additionally, the term “smooth alignment” is indefinite for the same reasons as explained above.  Still further, the term “said conduit liquid streaming system connects of claim 1 connects” is indefinite, as it is unclear what the term should state.  Further, a claim cannot refer back again to the parent claim outside of the preamble.  Still further, the second instance of “perturbing tube” is indefinite as it is unclear if it refers back to the same or a different tube.  The term “sieve plate” in the last paragraph of the claim is indefinite for the same reasons.  Correction is required. 
Regarding claim 6, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Correction is required.
Regarding claim 7, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Correction is required.
Regarding claim 8, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Correction is required. 
Regarding claim 9, the claim as a whole is indefinite as the claim is dependent from claim 1, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 1.  Correction is required.
Regarding claim 11, the claim as a whole is indefinite as the claim is dependent from claims 1 and 4, but the preamble of the claim does not match, and does not appear to be directed to the system of claims 1 and 4.  The preamble of the claim should refer to the system of claim 4.  Correction is required.
Regarding claim 12, the claim as a whole is indefinite as the claim is dependent from claims 1 and 4, but the preamble of the claim does not match, and does not appear to be directed to the system of claim 1.  The preamble of the claim should refer to the system of claim 4.  Correction is required.
NOTE: The Examiner notes that should the claims be amended as in the parent application to remedy the above issues under 35 USC 112, B a double patenting rejection may become applicable to the instant application.  As such, the Examiner suggests amending the claims differently than in the parent application and/or filing a terminal disclaimer with the parent application to avoid any double patenting rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking component” and “fastening component” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liberkowski (US 9801700 B1) in view of Honig (US 2016/0113739 A1) in view of Warren (US 3379192).
Regarding the above claims, as best understood by the Examiner, Liberkowski discloses a system for the cleaning and disinfecting of gum surfaces surrounding implants that support dentures (see Figs. 1-2; implants connected to posts 115), the system comprises; a denture plate (105/103) having a smooth gum contact surface (105); at least one denture alveolar implant connector (115); and a liquid streaming system (formed by 118 and 125); wherein the denture alveolar implant connector is embedded into the denture plate (see Fig. 1); wherein the denture alveolar implant connector maintains the plate in a fixated contact with the gum of the wearer, leaving narrow gaps between the gum and the gum contact surface of the plate (e.g. when used to squeeze water there through, see col 3, lines 1-5); and wherein liquid flow cleans and disinfects the gum surfaces (see abstract).  Liberkowski, however, does not teach wherein the alveolar implant connector comprises a liquid dispenser, the DAILD having the structure as claimed, or wherein the device comprises the conduit streaming system as required.  
Honig, however, teaches a system for the cleaning and disinfecting of gum surfaces surrounding implants (see abstract, [0004], [0071]-[0072], [0140]-[0145], [0173]), comprising at least one denture alveolar implant liquid dispenser (DAILD, see Fig. 2f), each DAILD comprising a dental implant structure (32); a locking component (416 and 414); a basin structure (412b, where 420e is located and portion of 420 just above thereof) and a fastening component (410o); wherein said implant is implanted into the alveolar of the wearer (by definition); the implant is a hollow tube (formed by 34); said locking component comprises a plate (414) with a protruding bar (416) that connects and fixates to the hollow tube in the implant on one side and a hollow tube that connects and fixates to the fastening component on its other side (e.g. tube through basin structure, see Fig. 2f; it is noted that Honig discloses that the portions of the device can be integral or separate [0079]); said basin structure is composed of a cylinder vessel (cylindrical at least in part) with an opened side (420e) and a tube running through the center thereof (formed by hollow therein); said fastening structure is composed of a bar (410o) with an expansion of the bar at one of the ends of the bar (see Fig. 2c; Honig discloses embodiments are interchangeable, see above); wherein the basin structure is fixated in place by the fastening component through the tube in the basin structure and connects tightly with the locking component by inserting into hollow tube in the locking component (see citations above); and wherein liquid injected into the cylinder vessel of basin structure and flows from the rim (edge of 420e) of the cylinder vessel (see citations above); and the liquid flow cleans and disinfects the immediate surrounding area of the DAILD and the immediate surrounding area of the implant structure (see citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liberkowski to include Honig’s DIALD and specific configuration thereof, as such modification would provide improved localized access and fluid flow to each post/implant location where the denture is supported, to allow for improved healing, cleaning and shaping of the tissues (see Honig, citations above).  Liberkowski/Honig, as combined above, does not teach a conduit liquid streaming system as required.  
Warren, however, teaches a dental full arch mouthpiece for cleaning and disinfecting gum surfaces (Fig. 1), the device comprising a conduit liquid streaming system (20/22/23/26) comprises a connected assembly of tubular components that construct a conduit, the components having various structural configurations (see various tubes in Fig. 1); wherein the streaming system connects to individual tooth/support locations (via 26).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Liberkowski/Honig, as combined above, to include Warren’s conduit liquid streaming system with individual supporter connections, as such modification would allow improved control and distribution of the fluid throughout the device, providing improved cleaning.  It is noted that in the modified device of Liberkowski/Honig/Warren, as combined above, one of ordinary skill in the art would recognize that the conduit system must be connected to the cylinder vessel of the basin structure to distribute the fluid there through, such that liquid injected into the liquid streaming system reaches the cylinder vessel and flows therefrom, such that the liquid flow cleans and disinfects the immediate surrounding area of the DAILD in the plate, and in the immediate surrounding area of the implant structure as required.  Further, it is noted that in the modified device of Liberkowski/Honig/Warren, as combined above, the locking component, basin structure and fastening component of the DAILD (see Honig) would be embedded in the plate (modifying Liberkowski’s embedded implant connectors); wherein the fixated connections of the locking component to the implant maintains the plate in the fixated contact; and wherein the basin structure is fixated in place in the plate by the fastening component (see Honig) which runs through the plate (as taught by Liberkowski).  
It is noted that due to the various rejections under 35 USC 112, B as explained above, the claims are interpreted as best understood by the Examiner as explained above and below.  
Regarding claim 2, as best understood by the Examiner, in the system of claim 1, the embedment would form a smooth alignment configuration of the DAILD and the streaming system with the gum contact surface of the plate (any embedment interpreted as a smooth alignment). 
Regarding claim 3, as best understood by the Examiner, in the system of claim 1, the liquid streaming system has a liquid entry port (e.g. beginning of conduit) having a tumble (funnel) configuration (see Liberkowski, opening of 118/311 having larger shape that rest of conduit forming a funnel/tumble configuration, Fig. 2-4; as best understood).  
Regarding claims 6-9, as best understood by the Examiner, the term “is designed/manufactured by a computerized controlled system” is a product by process limitation.  As noted in MPEP 2113, product by process limitations are not limited by the particular steps of the process (e.g. computerized design) but merely the structure imparted by the process.  In the instant case the device would be structurally identical whether designed/manufactured by a computer, or another method (for example using a model or molding).  
Allowable Subject Matter
Claims 4, 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, either alone, or in proper combination, fails to teach the system for cleaning and disinfecting of gum surfaces surrounding implants that support dentures according to claim 1, further including at least one denture liquid sieve dispensers having the structure as recited in claim 4.  See also the reasons for allowance listed in 16314451.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 6893259 teaches a similar liquid streaming conduit system in a mouthpiece.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772